--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.16




Amended and Restated February 13, 2008


BURLINGTON NORTHERN SANTA FE
1999 STOCK INCENTIVE PLAN




SECTION 1


STATEMENT OF PURPOSE


1.1.           The BURLINGTON NORTHERN SANTA FE 1999 STOCK INCENTIVE PLAN (the
"Plan") has been established by BURLINGTON NORTHERN SANTA FE CORPORATION (the
"Company") to:


 
(a)
attract and retain executive, managerial and other salaried employees;



 
(b)
motivate participating employees, by means of appropriate incentives, to achieve
long-range goals;



 
(c)
provide incentive compensation opportunities that are competitive with those of
other major corporations; and



 
(d)
further identify a Participant's interests with those of the Company's other
stockholders through compensation that is based on Stock (as defined below);



and thereby promote long-term financial interest of the Company and the Related
Companies, including the growth in value of the Company's equity and enhancement
of long-term stockholder return.


SECTION 2


DEFINITIONS


2.1.           Unless the context indicates otherwise, the following terms shall
have the meanings set forth below:


                (a)
Affiliates.  The term "Affiliates" shall mean all persons with whom the Company
is considered to be a single employer under section 414 (b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414 (c) of the Code.

 
 
(b)
Award.  The term "Award" shall mean any award or benefit granted to any
Participant under the Plan, including, without limitation, the grant of Options,
Restricted Stock, Restricted Stock Units, Performance Stock, Achievement Award
Stock, or Stock acquired through purchase under Section 10.



 
(c)
Board.  The term "Board" shall mean the Board of Directors of the Company.



 
(d)
Cause.  The term "Cause" shall mean (a) the willful and continued failure by the
Participant to substantially perform his or her duties with the Company (other
than any such failure resulting from his or her incapacity due to physical or
mental illness), or (b) the willful engaging by the Participant in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise. For purposes of this definition, no act, or failure to act, shall be
deemed "willful" unless done, or omitted to be done, by the Participant not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company.



 
(e)
Change in Control.  A "Change in Control" shall be deemed to have occurred if:



 
(1)
any "person" as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company's then outstanding securities;



 
(2)
during any period of two consecutive years (not including any period prior to
the effective date of this provision), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this definition)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (⅔) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;



 
(3)
the stockholders of the Company approve a merger or consolidation of the Company
with any other company other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no "person" (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company's then outstanding
securities; or



 
(4)
the stockholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets. For purposes of this clause
(4), the term "the sale or disposition by the Company of all or substantially
all of the Company's assets" shall mean a sale or other disposition transaction
or series of related transactions involving assets of the company or of any
direct or indirect subsidiary of the Company (including the stock of any direct
or indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by another objective method in a case where there is no readily
ascertainable purchase price) constitutes more than two-thirds of the fair
market value of the Company (as hereinafter defined). For purposes of the
preceding sentence, the "fair market value of the Company" shall be the
aggregate market value of the outstanding shares of Stock (on a fully diluted
basis) plus the aggregate market value of the Company's other outstanding equity
securities (excluding Employee stock options). The aggregate market value of the
shares of Stock (on a fully diluted basis) outstanding on the date of the
execution and delivery of a definitive agreement with respect to the transaction
or series of related transactions (the "Transaction Date") shall be determined
by the average closing price of the shares of Stock for the ten trading days
immediately preceding the Transaction Date. The aggregate market value of any
other equity securities of the Company shall be determined in a manner similar
to that prescribed in the immediately preceding sentence for determining the
aggregate market value of the shares of Stock.



 
(f)
Code.  The term "Code" means the Internal Revenue Code of 1986 and the
regulations thereunder, as each may be amended from time to time. A reference to
any provision of the Code shall include reference to any successor provision of
the Code.



 
(g)
Date of Termination. The term "Date of Termination" shall mean your ceasing to
be employed by the Company and the Affiliates; provided that the employment
relationship will be deemed to have ended at the time you and your employer
reasonably anticipate that the level of bona fide services you would perform for
the Company and the Affiliates after such date (whether as an Employee or
independent contractor, but not as a director) would permanently decrease to no
more than 20% of the average level of bona fide services performed over the
immediately preceding 36 month period (or the full period of service to the
Company and the Affiliates if you have performed services for the Company and
the Affiliates for less than 36 months).  In the absence of an expectation that
you will perform at the above-described level, the Date of Termination of
employment will not be delayed solely by reason of your continuing to be on the
Company's and the Affiliates' payroll after such date.



 
(h)
Deferred Compensation.  The term "Deferred Compensation" means any payments or
benefits that would be considered to be provided under a "nonqualified deferred
compensation plan" as that term is defined in Treas. Reg. § 1.409A-1.



 
(i)
Disability.  Except as otherwise provided by the Committee, a Participant shall
be considered to have a "Disability" during the period in which he or she is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the discretion
of the Committee, is expected to have a duration of not less than 120 days.



 
(j)
Employee.  The term "Employee" shall mean a person with an employment
relationship with the Company or a Related Company.



 
(k)
Employer.  The Company and each Related Company which, with the consent of the
Company, participates in the Plan for the benefit of its eligible Employees are
referred to collectively as the "Employers" and individually as an "Employer."



 
(l)
Fair Market Value.  The "Fair Market Value" of the Stock shall be the closing
price of a share of Common Stock on the New York Stock Exchange Composite
Transaction Report on the valuation date; provided, that if there were no sales
on the valuation date but there were sales on dates within a reasonable period
before the valuation date, the Fair Market Value is the closing price on the
nearest date before the valuation date.  In any event the determination of "Fair
Market Value" shall be consistent with the requirements of Treas. Reg. §
1.409A-1(b)(5)(iv)(A).



 
(m)
Immediate Family.  With respect to a particular Participant, the term "Immediate
Family" shall mean the Participant's spouse, children, stepchildren, adoptive
relationships, sisters, brothers and grandchildren.



 
(n)
Independent Director.  The term "Independent Director" shall mean a member of
the Board who is not an Employee and who, at the time of acting, qualifies as a
"Non-Employee Director" under Rule 16b-3 of the Exchange Act and an "outside
director" under section 162(m) of the Code.



 
(o)
Option.  The term "Option" shall mean any Incentive Stock Option or
Non-Qualified Stock Option granted under the Plan.



 
(p)
Participant.  The term "Participant" means an Employee who has been granted an
Award under the Plan.



 
(q)
Performance-Based Compensation.  The term "Performance-Based Compensation" shall
have the meaning ascribed to it in section 162(m)(4)(C) of the Code.



 
(r)
Performance Period.  The term "Performance Period" shall mean the period over
which applicable performance is to be measured, provided that such period shall
not be less than one year.



 
(s)
Qualified Retirement Plan.  The term "Qualified Retirement Plan" means any plan
of the Company or a Related Company that is intended to be qualified under
section 401(a) of the Code.



 
(t)
Related Company.  The term "Related Company" means any company during any period
in which it is a "subsidiary corporation" (as that term is defined in Code
section 424(f)) with respect to the Company.



 
(u)
Restricted Period.  The term "Restricted Period" shall mean the period of time
for which Restricted Stock is subject to forfeiture pursuant to the Plan or
during which Options are not exercisable.



 
(v)
Retirement.  "Retirement" of a Participant shall mean the occurrence of a
Participant's Date of Termination under circumstances that constitute a
retirement with immediate eligibility for benefits under Article 6 or Article 7
of the Burlington Northern Santa Fe Retirement Plan, or under the terms of the
Qualified Retirement Plan of an Employer or Related Company that is extended to
the Participant immediately prior to the Participant's Date of Termination or,
if no such plan is extended to the Participant on his or her Date of
Termination, under the terms of any applicable retirement policy of the
Participant's employer.



 
(w)
SEC.  "SEC" shall mean the United States Securities and Exchange Commission.



 
(x)
Specified Employee.  "Specified Employee" shall be defined in accordance with
Treas. Reg. § 1.409A-1(i) and such rules as may be established by the Chief
Executive Officer of the Company or his or her delegate from time to time.



 
(y)
Stock.  The term "Stock" shall mean shares of common stock of the Company, par
value $0.01 per share.



SECTION 3


ELIGIBILITY


3.1.           The Compensation and Development Committee of the Board
("Committee") shall determine and designate from time to time, from among the
salaried, full-time officers and Employees of the Employers, those Employees who
will be granted one or more Awards under the Plan, and from among the salaried
and non-salaried full- or part-time non-officer Employees of an Employer, those
Employees who will be granted Achievement Award Stock under Section 11 of the
Plan.


SECTION 4


OPERATION AND ADMINISTRATION


4.1.           Subject to the approval of the stockholders of the Company at the
Company's 2006 annual meeting of the stockholders, the Plan, as amended and
restated, shall be effective as of the date of such approval ("Effective Date"),
provided however, that any Awards made under the Plan, as amended and restated,
other than Awards that can be made under the Plan prior to amendments to be
approved at the 2006 annual meeting of the stockholders and that are made prior
to approval by stockholders, shall be contingent on approval of the Plan, as
amended and restated, by stockholders of the Company and all dividends on such
Awards shall be held by the Company and paid only upon such approval and all
other rights of a Participant in connection with such an Award shall not be
effective until such approval is obtained. The Plan will terminate (except with
respect to then outstanding Awards) on April 21, 2014, or, if shareholders
approve the Plan, as amended and restated, at the 2006 annual meeting of
stockholders, ten years from the date of such approval, provided however, that
no Incentive Stock Options may be granted under the Plan on a date that is more
than ten years from the Effective Date or, if earlier, the date the Plan is
adopted by the Board.


4.2.           Except as otherwise provided in Section 4.3, the Plan shall be
administered by the Committee, which shall be selected by the Board in
accordance with the charter of the Committee adopted by the Board. The authority
to manage and control the operation and administration of the Plan is subject to
the following:


 
(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select Employees to receive Awards, to determine the time or times
of receipt, to determine the types of Awards and the number of shares covered by
the Awards, to establish the terms, conditions, performance criteria,
restrictions, and other provisions of such Awards, and to cancel or suspend
Awards.  In making such Award determinations, the Committee may take into
account the nature of services rendered by the respective Employee, his or her
present and potential contribution to the Company's success, and such other
factors as the Committee deems relevant.



 
(b)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to determine the extent to which Awards under the Plan will be
structured to conform to the requirements applicable to Performance-Based
Compensation as described in Code section 162(m), and to take such action,
establish such procedures, and impose such restrictions at the time such Awards
are granted as the Committee determines to be necessary or appropriate to
conform to such requirements.



 
(c)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.



 
(d)
Any interpretation of the Plan by the Committee and any decision made by it or
the Independent Directors pursuant to its or their respective authority under
the Plan is final and binding on all persons.



 
(e)
Except as otherwise expressly provided in the Plan, where the Committee or the
Independent Directors are authorized to make a determination with respect to any
Award, such determination shall be made at the time the Award is granted; except
that the Committee or the Independent Directors, as applicable, may reserve the
authority to have such determination made by the Committee or the Independent
Directors, as applicable, in the future (but only if such reservation is either
made at the time the Award is granted and is stated in the Agreement reflecting
the Award or, if the Agreement does not address the issue, is provided in the
Plan);



 
(f)
Except to the extent prohibited by applicable law or the rules of any stock
exchange, the Committee may allocate all or any portion of its responsibilities
and powers to any one or more of its members or, with respect to Awards to
Employees below the level of Vice President (provided that such Awards shall not
exceed 5% of the shares of Stock currently available for grant under the Plan),
to one or more subcommittees, each composed of one or more other members of the
Board; and other than in respect to eligibility, times of Awards, and terms,
conditions, performance criteria, restrictions and other provisions of Awards,
and except as otherwise provided by the Committee from time to time, the
Committee delegates its responsibilities and powers to the Vice President-Human
Resources or his or her successor. Any such allocation or delegation may be
revoked by the Committee at any time.



 
(g)
No member or authorized delegate of the Committee or Independent Director shall
be liable to any person for any action taken or omitted in connection with the
administration of the Plan unless attributable to his or her own fraud or
willful misconduct; nor shall the Employers be liable to any person for any such
action unless attributable to fraud or willful misconduct on the part of a
director or Employee of the Employers. The Committee, the individual members
thereof, persons acting as the authorized delegates of the Committee under the
Plan, and the Independent Directors shall be indemnified by the Employers (to
the maximum extent permitted by law) against any and all liabilities, losses,
costs and expenses (including legal fees and expenses) of whatsoever kind and
nature which may be imposed on, incurred by or asserted against the Committee or
its members or authorized delegates or the Independent Directors by reason of
the performance of a Committee or Independent Director function if the Committee
or its members or authorized delegates or the Independent Directors did not act
dishonestly or in willful violation of the law or regulation under which such
liability, loss, cost or expense arises. This indemnification shall not
duplicate but may supplement any coverage available under any applicable by-law,
contract or insurance.



4.3.           Notwithstanding any other provision of the Plan to the contrary,
all Awards granted to the Chief Executive Officer of the Company under the Plan
shall be recommended by the Committee and awarded by the Independent Directors,
and the Independent Directors shall have the authority to determine, subject to
the recommendations of the Committee, the times of such Awards and the terms,
conditions, restrictions and other provisions of such Awards, except with
respect to the establishment of performance criteria or goals, which shall be
established by the Committee.  With respect to any Awards granted to the Chief
Executive Officer of the Company, the phrase “Independent Directors, subject to
the recommendation of the Committee” shall be substituted for the word
“Committee” each time it appears in Sections 3.1, 4.2(a), 6.2, 6.4, 6.5, 7.1,
7.2, 7.3(a), 7.3(c), 7.3(d), 8.1, 8.2, 8.3, 9.2, 9.3, 12.9 and 16.1 of the Plan,
except in each case with respect to the establishment of performance criteria or
goals.


4.4.           Notwithstanding any other provision of the Plan to the contrary,
no Participant shall receive any Award of an Option under the Plan to the extent
that the sum of:


 
(a)
the number of shares of Stock subject to such Award;



 
(b)
the number of shares of Stock subject to all other prior Awards of Options under
the Plan during the one-year period ending on the date of the Award; and



 
(c)
the number of shares of Stock subject to all other prior stock options granted
to the Participant under other plans or arrangements of the Employers and
Related Companies during the one-year period ending on the date of the Award;



would exceed the Participant's Individual Limit under the Plan. The
determination made under the foregoing provisions of this subsection 4.3 shall
be based on the shares subject to the Awards at the time of grant, regardless of
when the Awards become exercisable. Subject to the provisions of Section 13, a
Participant's "Individual Limit" shall be 1,000,000 shares per calendar year.


4.5.           To the extent that the Committee determines that it is necessary
or desirable to conform any Awards under the Plan with the requirements
applicable to Performance-Based Compensation, it may, at or prior to the time an
Award is granted, take such steps and impose such restrictions with respect to
such Award as it determines to be necessary to satisfy such requirements. To the
extent that it is necessary to establish performance goals for a particular
performance period, those goals will be based on one or more of the following
business criteria: net income, earnings per share, debt reduction, safety,
on-time train performance, return on investment, operating ratio, cash flow,
return on assets, stockholders' return, revenue, customer satisfaction, and
return on equity. If the Committee establishes performance goals for a
performance period relating to one or more of these business criteria, the
Committee may determine to approve a payment for that particular performance
period upon attainment of the performance goal relating to any one or more of
such criteria.


4.6.           To the extent that the Plan and the Awards under the Plan are
subject to the rules applicable to nonqualified deferred compensation plans
under section 409A of the Code ("Section 409A"), such portion of the Plan and
such Awards are not intended to result in acceleration of income recognition or
imposition of penalty taxes by reason of Section 409A, and the terms of such
portion of the Plan and such Awards shall be interpreted in a manner (and such
portion of the Plan and such Awards may be amended to the extent determined
necessary or appropriate by the Committee) to avoid such acceleration and
penalties.


SECTION 5


SHARES AVAILABLE UNDER THE PLAN


5.1.           The shares of Stock with respect to which Awards may be made
under the Plan shall be shares currently authorized but unissued or treasury
shares acquired by the Company, including shares purchased in open market or in
private transactions. Subject to the provisions of Section 13, the total number
of shares of Stock available for grant of Awards shall not exceed fifty-three
million (53,000,000) shares of Stock. Except as otherwise provided herein, any
shares subject to an Award which for any reason expires or is terminated without
issuance of shares (whether or not cash or other consideration is paid to a
Participant in respect to such Award) shall again be available under the Plan.
Shares tendered by a Participant in full or partial payment to the Company upon
exercise of an Option granted under the Plan or shares withheld by, or otherwise
remitted to, the Company to satisfy a Participant's tax withholding obligation
in respect to any Award shall not become available for issuance under the Plan.


 
SECTION 6


OPTIONS


6.1.           The grant of an "Option" under this Section 6 entitles the
Participant to purchase shares of Stock at a price fixed at the time the Option
is granted, or at a price determined under a method established at the time the
Option is granted, subject to the terms of this Section 6. Options granted under
this section may be either Incentive Stock Options or Non-Qualified Stock
Options, and subject to Section 12, shall not be exercisable for six months from
date of grant, as determined in the discretion of the Committee. An "Incentive
Stock Option" is an Option that is intended to satisfy the requirements
applicable to an "incentive stock option" described in section 422(b) of the
Code. A "Non-Qualified Stock Option" is an Option that is not intended to be an
"incentive stock option" as that term is described in section 422(b) of the
Code.


6.2.           The Committee shall designate the Participants to whom Options
are to be granted under this Section 6 and shall determine the number of shares
of Stock to be subject to each such Option. To the extent that the aggregate
fair market value of Stock with respect to which Incentive Stock Options are
exercisable for the first time by any individual during any calendar year (under
all plans of the Company and all Related Companies) exceeds $100,000, such
options shall be treated as Non-Qualified Stock Options, to the extent required
by section 422 of the Code.


6.3.           The determination of the purchase price of a share of Stock under
each Option and the payment of the purchase price of a share of Stock under each
Option shall be subject to the following:


 
(a)
The purchase price of an Option shall be established by the Committee or shall
be determined by a method established by the Committee at the time the Option is
granted; provided, however, that in no event shall such price be less than Fair
Market Value on the date of the grant.



 
(b)
Subject to the following provisions of this subsection 6.3, the full purchase
price of each share of Stock purchased upon the exercise of any Option shall be
paid at the time of such exercise and, as soon as practicable thereafter, a
certificate representing the shares so purchased shall be delivered to the
person entitled thereto.



 
(c)
The purchase price of an Option shall be payable in cash or in shares of Stock
(valued at Fair Market Value as of the day of exercise).



 
(d)
A Participant may elect to pay the purchase price upon the exercise of an Option
through a cashless exercise arrangement as may be established by the Company.



 
(e)
Except for either adjustments pursuant to Section 13 of the Plan (relating to
the adjustments to shares), or reductions of the purchase price approved by the
Company's stockholders, and subject to any applicable restrictions imposed by
Section 409A, the purchase price for any outstanding Option may not be decreased
after the date of grant nor may an outstanding Option granted under the Plan be
surrendered to the Company as consideration for the grant of a replacement
Option with a lower purchase price.



6.4.           Except as otherwise expressly provided in the Plan, the terms and
conditions relating to the exercise of an Option shall be established by the
Committee, and may include, without limitation, conditions relating to
completion of a specified period of service, achievement of performance
standards prior to exercise of the Option, or achievement of Stock ownership
objectives by the Participant. No Option may be exercised by a Participant after
the expiration date applicable to that Option.


6.5.           The exercise period of any Option shall be determined by the
Committee and shall not extend more than ten years after the Date of Grant.


6.6.           In the event the Participant exercises an Option granted before
February 28, 2005, under this Plan or a predecessor plan of the Company or a
Related Company and pays all or a portion of the purchase price in Common Stock,
in the manner permitted by subsection 6.3, such Participant, pursuant to the
exercise of Committee discretion at the time the Option is exercised or to the
extent previously authorized by the Committee, may be issued a new Option to
purchase additional shares of Stock equal to the number of shares of Stock
surrendered to the Company in such payment. Such new Option shall have an
exercise price equal to the Fair Market Value per share on the date such new
Option is granted, shall first be exercisable six months from the date of grant
of the new Option and shall have an expiration date on the same date as the
expiration date of the original Option so exercised by payment of the purchase
price in shares of Stock. No new Option shall be granted pursuant to this
subsection 6.6 in connection with the exercise of any Option granted on or after
February 28, 2005.
 
SECTION 7


RESTRICTED STOCK


7.1.           Subject to the terms of this Section 7, Restricted Stock Awards
under the Plan are grants of Stock to Participants, the vesting of which is
subject to certain conditions established by the Committee, with some or all of
those conditions relating to events (such as performance or continued
employment) occurring after the date of grant, provided however that to the
extent that vesting of a Restricted Stock Award is contingent on continued
employment, then (i) the required employment period shall not be less than three
years following the grant of the Award unless the Award is being granted in
replacement of a previously granted Award under the Plan or another plan and, as
of the date of the replacement, the required employment period for the
replacement grant is not less than the remaining required employment period
under the grant that is being replaced, and (ii) the grant may provide for
equal, annual, pro-rata vesting during the employment period.


7.2.           The Committee shall designate the Participants to whom Restricted
Stock is to be granted, and the number of shares of Stock that are subject to
each such Award. The maximum number of shares of Stock that may be issued in
conjunction with Awards granted under Sections 7, 8 and 9 of the Plan shall be
twenty-three million shares. The Award of shares under this Section 7 may, but
need not, be made in conjunction with a cash-based incentive compensation
program maintained by the Company, and may, but need not, be in lieu of cash
otherwise awardable under such program, provided, however, that one million of
the shares remaining to be granted under Sections 7, 8 and 9 of the Plan as of
April 18, 2002, shall only be used for Awards of shares of Performance-Based
Restricted Stock, performance-based Restricted Stock Units or Performance Stock
or in lieu of cash otherwise awardable under such program.


7.3.           Shares of Restricted Stock granted to Participants under the Plan
shall be subject to the following terms and conditions:


 
(a)
Except as otherwise hereinafter provided, Restricted Stock granted to
Participants may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Restricted Period. Except for such restrictions, the
Participant as owner of such shares shall have all the rights of a stockholder,
including but not limited to the right to vote such shares and, except as
otherwise provided by the Committee or as otherwise provided by the Plan, the
right to receive all dividends paid on such shares.



 
(b)
Each certificate issued in respect of shares of Restricted Stock granted under
the Plan shall be registered in the name of the Participant and, at the
discretion of the Committee, each such certificate may be deposited with the
Company with a stock power endorsed in blank or in a bank designated by the
Committee.



 
(c)
The Committee may award Performance-Based Restricted Stock, which shall be
Restricted Stock that becomes vested (or for which vesting is accelerated) upon
the achievement of performance goals established by the Committee. The Committee
may specify the number of shares that will vest upon achievement of different
levels of performance. Except as otherwise provided by the Committee,
achievement of maximum targets during the Performance Period shall result in the
Participant's receipt of the full Performance-Based Restricted Stock Award. For
achievement of the minimum target but less than the maximum target the Committee
may establish a portion of the Award which the Participant is entitled to
receive.



 
(d)
Except as otherwise provided by the Committee, any Restricted Stock which is not
earned by the end of a Performance Period shall be forfeited. If a Participant's
Date of Termination occurs during a Performance Period with respect to any
Restricted Stock subject to a Performance Period granted to him or her, the
Committee may determine that the Participant will be entitled to settlement of
all or any portion of the Restricted Stock subject to a Performance Period as to
which he or she would otherwise be eligible or make such other adjustments as
the Committee, in its sole discretion, deems desirable. Subject to the
limitations of the Plan and the Award of Restricted Stock, upon the vesting of
Restricted Stock, such Restricted Stock will be transferred free of all
restrictions to a Participant (or his or her legal representative, beneficiary
or heir).





SECTION 8


RESTRICTED STOCK UNITS


8.1.           Subject to the terms of this Section 8, a Restricted Stock Unit
entitles a Participant to receive shares for the units at the end of a
Restricted Period to the extent provided by the Award with the vesting of such
units to be contingent upon such conditions as may be established by the
Committee (such as continued employment which, when required, shall be not less
than three years (although the grant may provide for equal, annual, pro-rata
vesting during that period), or satisfaction of performance criteria). The Award
of Restricted Stock Units under this Section 8 may, but need not, be made in
conjunction with a cash-based incentive compensation program maintained by the
Company, and may, but need not, be in lieu of cash otherwise awardable under
such program, provided, however, that one million of the shares remaining to be
granted under Sections 7, 8 and 9 of the Plan as of April 18, 2002, shall only
be used for Awards of shares of Performance-Based Restricted Stock,
performance-based Restricted Stock Units or Performance Stock or in lieu of cash
otherwise awardable under such program.


8.2.           The Committee shall designate the Participants to whom Restricted
Stock Units shall be granted and the number of units that are subject to each
such Award. The maximum number of shares of Stock that may be issued in
conjunction with Awards granted under Sections 7, 8 and 9 of the Plan shall be
twenty-three million shares. During any period in which units are outstanding
and have not been settled in Stock, the Participant shall not have the rights of
a stockholder, but shall have the right to receive a payment from the Company in
lieu of a dividend in an amount equal to such dividends and at such times as
dividends would otherwise be paid.
 
8.3.   If a Participant's Date of Termination occurs during a Restricted Period
with respect to any Restricted Stock Units granted to him or her, the Committee
may determine that the Participant will be entitled to settlement of all or any
portion of the Restricted Stock Units as to which he or she would otherwise be
eligible or make such other adjustments as the Committee, in its sole
discretion, deems desirable.




SECTION 9


PERFORMANCE STOCK


9.1.           Subject to the terms of this Section 9, a Performance Stock Award
provides for the distribution of Stock to a Participant upon the achievement of
performance objectives established by the Committee.


9.2.           The Committee shall designate the Participants to whom
Performance Stock Awards are to be granted, and the number of shares of Stock
that are subject to each such Award. The maximum number of shares of Stock that
may be issued in conjunction with Awards granted under Sections 7, 8 and 9 of
the Plan shall be twenty-three million shares. The Award of shares under this
Section 9 may, but need not, be made in conjunction with a cash-based incentive
compensation program maintained by the Company, and may, but need not, be in
lieu of cash otherwise awardable under such program, provided, however, that one
million of the shares remaining to be granted under Sections 7, 8 and 9 of the
Plan as of April 18, 2002, shall only be used for Awards of shares of
Performance-Based Restricted Stock, performance-based Restricted Stock Units or
Performance Stock or in lieu of cash otherwise awardable under such program.


9.3.           If a Participant's Date of Termination occurs during a
Performance Period with respect to any Performance Stock granted to him or her,
the Committee may determine that the Participant will be entitled to settlement
of all or any portion of the Performance Stock as to which he or she would
otherwise be eligible or make such other adjustments as the Committee, in its
sole discretion, deems desirable.


SECTION 10


STOCK PURCHASE PROGRAM


10.1.         The Committee may, from time to time, establish one or more
programs under which Participants will be permitted to purchase shares of Stock
under the Plan, and shall designate the Participants eligible to participate
under such Stock purchase programs. The purchase price for shares of Stock
available under such programs, and other terms and conditions of such programs,
shall be established by the Committee. The purchase price may not be less than
85% of the Fair Market Value of the Stock at the time of purchase (or, in the
Committee's discretion, the average Stock value over a period determined by the
Committee), and the purchase price may not be less than par value. Issuances
under the Stock purchase programs authorized under this Section 10.1 shall not
exceed a cumulative total of 400,000 shares subsequent to April 17, 2002.


10.2.         The Committee may impose such restrictions with respect to shares
purchased under this section, as the Committee determines to be appropriate.
Such restrictions may include, without limitation, restrictions of the type that
may be imposed with respect to Restricted Stock under Section 7.


SECTION 11


ACHIEVEMENT AWARD STOCK


11.1.         Subject to the eligibility provisions of Section 3, the Committee
may determine and designate from time to time from among the eligible Employees
of an Employer those Employees who will be granted Achievement Award Stock. Such
Employees shall be those Employees who are recognized for specific and unique
achievements that exceed normal expectations for the job.


11.2.         Stock granted under this Section 11 shall consist of shares of
Stock, which shall not be subject to a vesting period. The total number of
shares of Stock to be awarded under this Section 11 shall not exceed 50,000
shares, and in any calendar year no Employee may be granted more than 25 shares
of Stock (or such other number as the Committee may determine) under this
Section 11, and such Stock shall be granted in lieu of a cash payment equal to
no more than 25 (or such other number as the Committee may determine) times the
Fair Market Value of one share of Stock on the date of grant.


SECTION 12


TERMINATION OF EMPLOYMENT


12.1.         If a Participant's Date of Termination occurs for any reason other
than death, Disability, Retirement, or by reason of the Participant's employment
being terminated by the Participant's employer for any reason other than Cause,
all outstanding Awards shall be forfeited.


12.2.         If a Participant's Date of Termination occurs by reason of death,
all Options outstanding immediately prior to the Participant's Date of
Termination shall immediately become exercisable and all restrictions on
Restricted Stock, Restricted Stock Units, Performance Stock and shares purchased
under the Stock Purchase Program outstanding immediately prior to the
Participant's Date of Termination shall lapse.


12.3.         If a Participant's Date of Termination occurs by reason of
Disability or Retirement, the Restricted Period shall lapse on a proportion of
any Awards outstanding immediately prior to the Participant's Date of
Termination (except that to the extent an Award of Restricted Stock, Restricted
Stock Units or Performance Stock is subject to a Performance Period, such
proportion of the Award shall remain subject to the same terms and conditions
for vesting as were in effect prior to termination). The proportion of an Award
upon which the Restricted Period shall lapse shall be a fraction, the
denominator of which is the total number of months of any Restricted Period
applicable to an Award and the numerator of which is the number of months of
such Restricted Period which elapsed prior to the Date of Termination.


12.4.         If a Participant's Date of Termination occurs by reason of the
Participant's employment being terminated by the Participant's employer for any
reason other than for Cause, the Restricted Period shall lapse on a proportion
of any outstanding Awards (except that to the extent an Award of Restricted
Stock, Restricted Stock Units or Performance Stock is subject to a Performance
Period, such proportion of the Award shall remain subject to the same terms and
conditions for vesting as were in effect prior to termination). The proportion
of an Award upon which the Restricted Period shall lapse shall be a fraction,
the denominator of which is the total number of months of any Restricted Period
applicable to an Award and the numerator of which is the number of months of
such Restricted Period which elapsed prior to the Date of Termination.


12.5.         Non-Qualified Stock Options which are exercisable at the time of
(or become exercisable by reason of) the Participant's death, Disability,
Retirement, or other termination of employment by the Participant's employer for
reasons other than Cause shall expire on the expiration date set forth in the
Award or, if earlier, five years after the Date of Termination, if the
Participant's termination occurs because of death, Disability, or Retirement or
if the Participant's employment is terminated by the Participant's employer for
reasons other than Cause.


                 Incentive Stock Options which are exercisable at the time of
(or become exercisable by reason of) the Participant's death, Disability,
Retirement, or other termination of employment by the Participant's employer for
reasons other than Cause and not exercised prior to the Date of Termination
shall be treated as Non-Qualified Stock Options on the day following the Date of
Termination and shall expire on the expiration date set forth in the Award or,
if earlier, five years after the Date of Termination, if the Participant's
termination occurs because of death, Disability, or Retirement or if the
Participant's employment is terminated by the Participant's employer for reasons
other than Cause.


12.6.         Notwithstanding any other provision of this Section 12 to the
contrary, if a Participant's employment is terminated by the Participant's
employer for reasons other than Cause in connection with and after a Change in
Control:


 
(a)
All Options outstanding on the Participant's Date of Termination shall become
exercisable (to the extent not already exercisable) on the Participant's Date of
Termination, provided that this paragraph (a) shall apply only to options that
were held by the Participant on the date of a Change in Control.



 
(b)
Any restrictions shall lapse on awards of Restricted Stock and Restricted Stock
Units, including without limitation performance-based Restricted Stock and
performance-based Restricted Stock Units, that are outstanding on the
Participant's Date of Termination, and such Awards shall be fully vested as if
all performance objectives have been attained (provided that this paragraph (b)
shall apply only to Restricted Stock and Restricted Stock Units that were held
by the Participant on the date of the Change in Control, and further provided
that this paragraph (b) shall not apply to Performance Stock).



 
(c)
Any Performance Stock awards held by a Participant on the date of a Change in
Control shall vest to the extent provided by the terms in the applicable
Performance Stock Award Agreement.



For purposes of this Section 12.6, a Participant will be treated as having been
terminated by the Participant's employer for reasons other than Cause if the
employment is terminated by the Participant for Good Reason.  For purposes of
this Plan, "Good Reason" shall mean the occurrence after a Change in Control of
one or more of the following conditions without the consent of the Participant:


 
(i)
The relocation of the Participant's base of operations for the Company or
Related Company to a place that is 50 miles farther from his or her residence
immediately prior to the Change in Control than the distance from such residence
to the Participant's former base of operations for the Company or Related
Company.



 
(ii)
The Participant's salary rate is reduced to a level that is less than 85% of the
Participant's salary level immediately prior to the Change in Control.



 
(iii)
The aggregate value of a Participant's (A) annual salary rate at the time of
termination, (B) bonus opportunity for the year in which the Date of Termination
occurs, and (C) long-term incentive compensation awards for the year in which
the Date of Termination occurs, is less than 85% of the aggregate value of a
Participant's salary rate, bonus opportunity and long-term incentive awards for
the year ending prior to the year in which the Change in Control occurs (with
all such values to be determined by the Committee).



However, if the reduction in compensation described in paragraph (ii) or (iii)
is consistent with a broad-based company reduction in compensation by the
Participant's employer (as determined by the Committee), the reduction will not
be a basis for treating the Participant as having been terminated by the
Participant's employer for reasons other than Cause, and the reduction shall be
disregarded for purposes of paragraph (ii) and (iii).


A Participant shall be considered to have terminated employment for Good Reason
if:


(I)  
in regard to paragraph (i), the Participant resigns within 60 days of being
notified by the Participant's employer in writing that the Participant's base of
operations is being relocated to a destination that is described in paragraph
(i), unless the employer notifies the Participant in writing of the cancellation
of such relocation within 30 days after the Participant notifies the Company in
writing that such relocation would constitute Good Reason; or



(II)  
in regard to paragraphs (ii) and (iii):  (a) the Participant provides written
notice to the Company of the occurrence of Good Reason within  60 days of being
notified by the Participant's employer in writing that any of the actions
described in preceding paragraphs (ii) or (iii) will apply to him or her; (b)
the Company fails to notify the Participant of the Company's intended method of
correction within 30 days after the Company's receipt of the notice, or the
Company fails to correct the circumstances within said 30 day period; and (c)
the Participant resigns within 60 days after receiving the Company's response,
if such response does not indicate an intention to correct such circumstances,
or within a reasonable time after the Company fails to correct such
circumstances (provided that in no event may such termination occur less than 30
days following the provision of notice to the Company, or more than six (6)
months after the initial existence of the condition constituting Good Reason).



12.7.         Notwithstanding any other provision of this Section 12 to the
contrary and provided that the provisions of Section 12.6 do not apply, except
as otherwise provided in the Award Agreement or by the Committee at the date of
grant, in the event of a Change in Control, to the extent outstanding Awards
granted under this Plan are not assumed, converted or replaced by the resulting
entity on terms comparable to the Awards immediately prior to the Change in
Control as determined by the Board of Directors (as constituted at the time of
the Change in Control), all outstanding Awards that may be exercised shall
become fully exercisable, all restrictions with respect to outstanding Awards
shall lapse and become vested and non-forfeitable, and any specified corporate
goals and objectives with respect to outstanding Awards shall be deemed to be
satisfied at target.


12.8.         Except to the extent the Committee shall otherwise determine, if
as a result of a sale or other transaction, a Participant's employer ceases to
be a Related Company (and the Participant's employer is or becomes an entity
that is separate from the Company), the occurrence of such transaction shall be
treated as the Participant's Date of Termination caused by the Participant being
discharged by the Employer other than for Cause.


12.9.         Notwithstanding the foregoing provisions of this section, the
Committee may, with respect to any Awards of a Participant (or portion thereof)
that are outstanding immediately prior to the Participant's Date of Termination,
determine that a Participant's Date of Termination will not result in forfeiture
or other termination of the Award.


SECTION 13


ADJUSTMENTS TO SHARES


13.1.         If the Company shall effect a reorganization, merger, or
consolidation, or similar event or effect any subdivision or consolidation of
shares of Stock or other capital readjustment, payment of stock dividend, stock
split, spin-off, combination of shares or recapitalization or other increase or
reduction of the number of shares of Stock outstanding without receiving
compensation therefor in money, services or property, then the Committee shall
adjust equitably and proportionally (i) the number of shares of Stock available
under the Plan; (ii) the number of shares available under any individual or
other limits; (iii) the number of shares of Stock subject to outstanding Awards;
and (iv) the per-share price under any outstanding Award to the extent that the
Participant is required to pay a purchase price per share with respect to the
Award.


SECTION 14


TRANSFERABILITY OF AWARDS


14.1.          Awards under the Plan are not transferable except as designated
by the Participant by will or by the laws of descent and distribution. To the
extent that the Participant who receives an Award under the Plan has the right
to exercise such Award, the Award may be exercised during the lifetime of the
Participant only by the Participant. Notwithstanding the foregoing provisions of
this Section 14, the Committee may permit Awards under the Plan (other than an
Incentive Stock Option) to be transferred by a Participant for no consideration
to or for the benefit of the Participant's Immediate Family (including, without
limitation, to a trust for the benefit of a Participant's Immediate Family or to
a family partnership for members of the Immediate Family), subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all of the terms and conditions applicable to such Award prior to such
transfer.




SECTION 15


AWARD AGREEMENT


15.1.         Each Employee granted an Award pursuant to the Plan shall execute
an Award Agreement which signifies in writing, electronically or by such other
means as the Company may designate, the offer of the Award by the Company and
the acceptance of the Award by the Employee in accordance with the terms of the
Award and the provisions of the Plan. Each Award Agreement shall reflect the
terms and conditions of the Award. In the event of a disagreement between the
individual Award Agreement and the Plan or the Compensation and Development
Committee resolution, the Plan or the resolution will govern. Participation in
the Plan shall confer no rights to continued employment with the Company nor
shall it restrict the right of the Company to terminate a Participant's
employment at any time.


SECTION 16


TAX WITHHOLDING; SECTION 409A

 
16.1.   All Awards and other payments under the Plan are subject to withholding
of all applicable taxes, which withholding obligations shall be satisfied
(without regard to whether the Participant has transferred an Award under the
Plan) by a cash remittance, or with the consent of the Committee, through the
surrender of shares of Stock which the Participant owns or to which the
Participant is otherwise entitled under the Plan pursuant to an irrevocable
election submitted by the Participant to the Company at the office designated
for such purpose, provided that if shares are used for Awards granted on or
after July 1, 2000, shares from the Awards may be used only in an amount equal
to the minimum applicable tax withholding rate as established by the Code and
relevant state or local tax authorities, and any additional amount due must be
satisfied by use of attestation of ownership of other shares. The number of
shares of Stock needed to be submitted in payment of the taxes shall be
determined using the Fair Market Value as of the applicable tax date rounding
down to the nearest whole share; provided that no election to have shares of
Stock withheld from an Award or submission of shares shall be effective with
respect to an Award which was transferred by a Participant in accordance with
the Plan.

 
16.2.   The Committee may modify the time at which any Award will be settled,
paid-out, vested or transferred if it determines that such modification may be
necessary to avoid acceleration of tax or imposition of penalties under Section
409A.  Regardless of whether the Committee modifies or fails to modify the time
at which any such Award is settled, paid-out, vested or transferred, the
Employee shall be solely liable for any taxes, including without limitation
taxes that may be imposed under Section 409A, penalties and interest incurred by
reason of such transfer.


16.3.          If, at the time of an Employee's "separation from service"
(within the meaning of Section 409A), (a) the Employee shall be a Specified
Employee and (b) the Company shall make a good faith determination that an
issuance of Stock or payment of cash in settlement of an Award constitutes
Deferred Compensation, the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A,  then the Company shall not issue such Stock or
pay such cash, as applicable, but shall instead accumulate and pay it, without
interest, on the first business day of the seventh month following such
separation from service.


SECTION 17


TERMINATION AND AMENDMENT


17.1.          The Board may suspend, terminate, modify or amend the Plan,
provided that any amendment that would increase the aggregate number of shares
which may be issued under the Plan; materially increase the benefits accruing to
Participants under the Plan; modify Section 6.3(e) or materially modify the
requirements as to eligibility for participation in the Plan, shall be subject
to the approval of the Company's stockholders, except that any such increase or
modification that may result from adjustments authorized by Section 13 does not
require such approval. No suspension, termination, modification or amendment of
the Plan may terminate a Participant's existing Award or materially and
adversely affect a Participant's rights under such Award without the
Participant's consent.




